UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7312


ERNEST BATTLE,

                 Petitioner - Appellant,

          v.

WARDEN M. BODISON, Lieber Correctional Inst.,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:09-cv-02038-JFA)


Submitted:   February 24, 2011             Decided:   March 2, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest Battle, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ernest      Battle    seeks    to    appeal    the    district     court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                  The

orders    are    not       appealable     unless    a     circuit    justice     or    judge

issues a certificate of appealability.                       28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the     merits,     a   prisoner     satisfies       this     standard    by

demonstrating         that     reasonable         jurists    would      find    that     the

district       court’s      assessment       of    the    constitutional        claims    is

debatable       or    wrong.        Slack    v.    McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.          We    have    independently         reviewed      the    record    and

conclude       that     Battle      has     not    made     the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3